Citation Nr: 9919799	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the veteran has been paid all the disability 
compensation benefits to which he was entitled for the period 
from June 1, 1986 through October 30, 1996.  


REPRESENTATION

Appellant represented by:	John L. McKean, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.  

As of April 1984, service connection for post traumatic 
stress disorder was established, and it was rated as 30 
percent disabling.  By rating action dated in July 1986, the 
Department of Veterans Affairs (VA) reinstated the 30 percent 
evaluation for the veteran's service-connected post-traumatic 
stress disorder effective June 1, 1986 following termination 
of a temporary total rating based on a period of VA 
hospitalization.  He appealed from that decision.  Extensive 
development, including a remand by the Board in May 1992, 
followed.

In January 1996 the hearing officer at the VA Regional Office 
increased his evaluation from 30 percent to 70 percent, and 
made the increase effective June 1, 1986.  The hearing 
officer decision was effectuated by a February 1996 rating 
action.  In March 1996 the veteran was awarded VA disability 
compensation at the 70 percent rate commencing June 1, 1986.  
The appeal was returned to the Board and in September 1996 
the Board granted entitlement to a 100 percent evaluation.  
The Board decision was effectuated by a September 1996 rating 
action.  In October 1996 the veteran was awarded VA 
disability compensation at the 100 percent rate effective 
June 1, 1986.  The veteran has appealed from the March 1996 
and October 1996 award actions, maintaining that he had not 
been paid the full amount of VA disability compensation to 
which he has been determined to be entitled for the period 
from June 1, 1986 through October 1996 by the actions of the 
Hearing Officer and the Board.  In August 1998 the veteran 
testified at a hearing before a member of the Board sitting 
at the regional office.  The issue is now before the Board 
for appellate consideration.  

During the August 1998 Board hearing, the veteran raised the 
issue of entitlement to an earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder.  This matter is not in an appellate status and is 
referred to the regional office for appropriate action.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal is of record.  

2.  In July 1986 a previously established 30 percent 
evaluation for post-traumatic stress disorder was reinstated 
effective June 1, 1986 following termination of a temporary 
total rating based on a period of VA hospitalization.  He 
appealed from that decision.  

3.  In a February 1996 rating action the evaluation for the 
veteran's post-traumatic stress disorder was increased from 
30 percent to 70 percent effective June 1, 1986. 

4.  In March 1996 he was awarded VA disability compensation 
at the 70 percent rate effective June 1, 1986.  His award 
included additional amounts for 2 children, [redacted] and [redacted] 
until February [redacted] 1989 when [redacted] reached age 18.  Then 
his award included one child until July [redacted] 1991 when [redacted] 
reached age 18.  Effective November 1, 1994, he was paid an 
additional amount for his child [redacted]. 

5.  In an award later in March 1996, he was awarded $816 for 
the month of March 1992 rather than $716.  He was sent a 
check for $40.

6.  A VA audit dated in May 1996 reflects that for the period 
from June 1, 1986, through February 28, 1996, the veteran was 
due $90,399.86 and had been paid $28,485.22.  The check for 
$61,914.64 represented all retroactive benefits due.  It was 
also noted that he had been paid $40 in retroactive benefits 
for March 1992.  

7.  In June 1996 the veteran's award of disability 
compensation was adjusted to add his child [redacted] as a 
dependent effective June 1, 1989.  He was issued a check for 
$2,774.06 for retroactive benefits.  

8.  In September 1996 the Board of Veterans' Appeals 
increased the evaluation for the veteran's post-traumatic 
stress disorder from 70 percent to 100 percent.  

9.  In October 1996 the veteran was awarded compensation at 
the 100 percent rate from June 1, 1986 through October 1996. 

10.  A VA audit dated in November 1996 reflects that for the 
period from June 1, 1986, to October 31, 1996, the veteran 
had been paid $99,611.92, whereas he was due $210,347.13 from 
June 1, 1986, to September 30, 1996.  The retroactive 
benefits due him had been sent in checks of $106,247.20 and 
$4,488.  He had also been sent $914 for the month of October 
1996.


CONCLUSION OF LAW

The veteran is not entitled to VA disability compensation 
benefits greater than those paid him in monthly payments and 
retroactive checks for the period from June 1, 1986, through 
October 1996.  38 U.S.C.A. §§ 1110, 1114, 1115, 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has submitted a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

For a disability resulting from personal injuries suffered or 
disease contracted in line of duty in the active military, 
naval, or air service during a period of war, the United 
States will pay compensation as provided in this subchapter.  
38 U.S.C.A. § 1110.  For the purposes of § 1110 of this 
title, monthly rates of disability compensation are 
established for a disability rated from 10 percent to 100 
percent.  38 U.S.C.A. § 1114.  

Any veteran entitled to compensation at the rates provided in 
§ 1114 of this title and whose disability is rated not less 
than 30 percent shall be entitled to additional compensation 
for a dependent spouse and child or children in specified 
monthly amounts.  38 U.S.C.A. § 1115.  

As of February 1984 the veteran had established service 
connection for post-traumatic stress disorder and it was 
rated as 30 percent disabling.  In a February 1996 rating 
action the evaluation was increased from 30 percent to 
70 percent effective June 1, 1986, following termination of a 
temporary rating.  The veteran was paid at the 70 percent 
rate effective from that date, less the compensation already 
paid to him on a monthly basis at the 30 percent rate.  In 
September 1996 the evaluation for the veteran's disability 
was increased from 70 percent to 100 percent and in October 
1996 he was paid VA disability compensation at the 100 
percent rate effective from June 1, 1986, less the 
compensation that had already been paid to him on a monthly 
basis and as retroactive payments.  

The veteran has maintained that he was not paid the full 
amount of VA compensation to which he was due for the period 
from June 1986 through October 1996.  He has asserted that he 
was informed on one occasion that he was due the sum of 
$99,611.  He was paid about $61,000 after prior payments of 
$28,000 were considered.  This was a total of some $89,000, 
leaving some $9,000 missing.  He also believes that a later 
VA audit showed that he was due a total of $210,000 whereas 
he was only paid $201,000, again leaving $9,000 unaccounted 
for.  The veteran has contended that when his disability 
compensation was increased from 70 percent to 100 percent he 
should have been entitled to receive the total retroactive 
benefit of $210,000 with no prior payments being considered.  
The veteran asserts that the VA deducted prior payments of 
$61,000 and $28,000 twice.  

The veteran has not denied that he received the monthly 
amounts of VA disability compensation paid to him at the 30 
percent, 70 percent and 100 percent rates during the period 
in question, and that those payments were correct.  Rather, 
his contentions have related to the checks paid to him as 
retroactive benefits and the sums deducted from the total 
awards prior to the retroactive payments as amounts already 
paid.  In this regard, the May 1996 VA audit reflects that 
for the period from June 1, 1986, to February 28, 1996, he 
had been paid $28,485.22 at the 30 percent rate whereas he 
had been due $90,399.86 at the 70 percent rate and was 
therefore owed the sum of $61,914.64.  A check for that 
amount was sent to him in March 1996.  This audit appears to 
be correct.  

Another VA audit dated in November 1996 calculated that the 
veteran had been paid $99,611.92 at the 70 percent rate from 
June 1, 1986, to October 31, 1996, whereas he was due 
$210,347.13 at the 100 percent rate from June 1, 1986, to 
September 30, 1996.  It was indicated that $99, 611.92 had 
been deducted from the amount that was due.  He was then sent 
one check in the amount of $106,247.20 and another check for 
$4,488 or a total of $110,735.20 representing retroactive 
benefits.  It was noted that the calculation showed a 
separate payment for the month of October 1996.  The Board 
has reviewed this audit and the amounts paid and amounts due 
also appear to be correct.  

The Board notes that the November 1996 audit shows that for 
the period from June 1, 1986, to October 31, 1996, the 
veteran was paid $99,611.92 at the 70 percent rate.  That 
audit covered an additional period of seven months from the 
May 1996 audit which showed that the veteran was due the sum 
of $90,399.86 for the period from June 1, 1986, to February 
28, 1996.  The veteran would have received a monthly payment 
each month during that period, accounting for most of the 
difference.  The November 1996 audit also included additional 
amounts for the veteran's dependent child who was added to 
his award effective in June 1989. Although the record 
reflects a payment of $61,914.64 for retroactive benefits for 
the veteran in March 1996 with $28,485.22 in prior payments 
being withheld, there was no short fall of some $9,000 at 
that time as claimed by the veteran.  The record indicates 
that the retroactive payments to the veteran were properly 
reduced by the prior payments which totaled $28,485.22 in 
March 1996 and $99,611.92 by October 1996.  

As discussed previously, the record indicates that for the 
period from June 1, 1986, to October 31, 1996, the veteran 
was due the total amount of $210,347.13 representing VA 
compensation at the 100 percent rate, including additional 
amounts for dependents as appropriate, for that period of 
time.  He had been previously paid $99,611.92 and it was 
therefore necessary to deduct that sum from the total amount 
due leaving him entitled to an additional $110,735.20 in 
retroactive benefits.  That amount was sent to him in two 
checks, plus the October monthly payment.  Except in certain 
cases, such as special monthly compensation, the 100 percent 
compensation rate is the maximum rate to which a veteran may 
be paid and the amount paid the veteran is subject to a 
deduction of prior payments of VA disability compensation for 
the same period of time.  Since the amount due to the veteran 
for the period from June 1986 through October 1996 less the 
sum already paid appears to be correct, it follows that the 
veteran is not entitled to compensation in an amount greater 
than that paid to him as benefits for that period.  
38 U.S.C.A. §§ 1110, 1114, 1115.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
July 1997 hearing at the RO and the August 1998 Board 
hearing; however, the Board does not find the evidence to be 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to VA disability compensation benefits greater 
than those paid him in monthly payments and retroactive 
checks for the period from June 1, 1986, through October 1996 
is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

